People v Ledgister (2016 NY Slip Op 03529)





People v Ledgister


2016 NY Slip Op 03529


Decided on May 4, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 4, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
L. PRISCILLA HALL
SANDRA L. SGROI
ROBERT J. MILLER, JJ.


2015-07447
 (Ind. No. 65/15)

[*1]The People of the State of New York, respondent,
vJustin Ledgister, appellant.


Carol Kahn, New York, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Dutchess County (Forman, J.), imposed July 30, 2015, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The sentence imposed was not excessive (see People v Suitte,  90 AD2d 80).
ENG, P.J., MASTRO, HALL, SGROI and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court